DETAILED ACTION
This Office Action is responsive to the application filed on August 02, 2018. Claims 1-14 are pending. Claims 8-9 and 11-14 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 04, 2021 has been entered.
Election/Restrictions
Applicant elected Species A with traverse in the reply filed November 17, 2020. 
Claim Objections
Claim 1 is objected to because of the following informalities: 	
“a power turbine” at line 16 appears in error for – the power turbine – (in view of the disclosure it is apparent that “a power turbine” at line 16 refers to the aforementioned power turbine of claim 1, line 6). 
 	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
As to Claim 1, the claim amendment of 07/04/2021 introduces new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “a control and electronics system that comprises all on-board electronics of the aircraft and is power entirely by energy obtained from the motor/generator”. Specifically, there does not appear to be a written description that control and electronics system (19) comprises all on-board electronics of the aircraft or that control and electronics system (19) is powered entirely by energy obtained from the motor/generator. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claims 3-5, the recitation “at least one gas generator mode” in claim 3 at line 2 renders the claims indefinite. It is not clear if “at least one gas generator mode” in claim 3 at line 2 refers to: (i) the aforementioned at least one gas generator flight mode recited in claim 1; or (ii) another at least one gas generator mode. 
As to Claims 6-7, the recitation “at least one quiet mode” in claim 6 renders the claims indefinite. It is not clear in view of the specification if “at least one quiet mode” in claim 6 refers to: (i) the aforementioned electric flight mode recited in claim 1; or (ii) another mode. 
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
20130183136
“ROBERGE”
20190323427
“MACKIN”
20060162338
“PROCIW”
20190061962
“NOLCHEFF”






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over ROBERGE in view of MACKIN.
Re Claim 1, ROBERGE teaches a hybrid propulsion system (Figs. 1-2) for an aircraft, the aircraft having a propulsor [fan of fan section 22], the system comprising: a motor/generator 70 for driving the propulsor and/or generating electrical energy (¶¶0043, 0053); a power turbine 30 directly connected to the motor/generator via a power shaft 36 and operable to drive only the propulsor and the generator of the motor/generator via the power shaft (Figs. 1-2, ¶¶0041-0043; power turbine 30 drives fan section directly, ¶0041; in Figure 1 the motor/generator 70 is connected to the aft end of the power shaft; in Figure 2, the motor/generator is connected to the fore end of the power shaft); at least one gas generator system [core engine: 24, 26, 28, 40] comprising: a single gas generator turbine 28, a single compressor 24, a gas generator shaft 40 connecting the turbine and compressor, and a single combustor 26 (¶¶0039-0040); the compressor operable to provide compressed air to the combustor, the combustor operable to combust the compressed air and the fuel, and the gas generator turbine operable to drive only the gas generator shaft which drives the compressor (¶¶0039-0040, 0065); the power turbine 30 driven by exhaust gas energy from the gas generator system (Figs. 1-2, ¶¶0039-0040); and a control and electronics system (¶¶0050-0051) and electronics of the aircraft powered entirely by energy obtained from the motor/generator (¶¶0043, 0075). However, ROBERGE as discussed so 
MACKIN teaches a hybrid propulsion system [200, 400] of an aircraft 100, the aircraft having a propulsor [204, 404], and a fuel tank 206 for storing fuel, comprising: an on-board battery pack 214; a motor/generator [212, 406] for driving the propulsor and generating electrical energy to be stored in the battery pack (¶¶0045-0047, 0061-0062, 0065-0068, 0072); wherein the motor/generator is operable to power the propulsor in an electric flight mode of the aircraft (¶¶0050, 0051, 0061, 0071) and to generate electric power to be stored in the battery pack during at least one gas generator flight mode (¶¶0062,0072); a control and electronics system [electronics of aircraft of Fig. 1] that comprises all on-board electronics of the aircraft and is powered by energy obtained from the motor/generator (¶¶0060-0062). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of ROBERGE such the aircraft includes a fuel tank  for storing fuel and the system comprises an on-board battery pack, a motor/generator  for driving the propulsor and/or generating electrical energy to be stored in the battery pack, wherein the motor/generator is operable to power the propulsor in an electric flight mode of the aircraft and to generate electric power to be stored in the battery pack during at least one gas generator flight mode and a control and electronics system that comprises all on-board electronics of the aircraft and is powered entirely by energy obtained from the motor/generator, in order to facilitate various aircraft operation modes and/or to reduce fuel usage/aircraft weight (MACKIN ¶¶0047, 0062; see also ROBERGE ¶0065). 
Re Claim 2, ROBERGE in view of MACKIN teaches the hybrid propulsion system of claim 1. ROBERGE further teaches wherein the propulsor is ducted (Fig. 1).
Re Claims 3-5, ROBERGE in view of MACKIN teaches the hybrid propulsion system of claim 1,  wherein the propulsion system is operable in the at least one gas generator mode discussed above in claim 1, in which the gas generator system is active, thereby providing exhaust 
Re Claim 6, ROBERGE in view of MACKIN teaches the hybrid propulsion system of claim 1. However, ROBERGE in view of MACKIN as discussed so far fails to teach wherein the propulsion system is operable in at least one quiet mode, in which the gas generator system is not active, and the propulsor is driven solely by the motor/generator. 
MACKIN further teaches wherein the propulsion system is operable in at least one quiet mode, in which the gas generator system is not active, and the propulsor is driven solely by the motor/generator (MACKIN ¶¶0050, 0061). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of ROBERGE in view of MACKIN such that the propulsion system is operable in at least one quiet mode, in which the gas generator system is not active, and the propulsor is driven solely by the motor/generator, for the reasons discussed in claim 1. 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over ROBERGE in view of MACKIN as applied above, further in view of PROCIW. 
Re Claim 7, ROBERGE in view of MACKIN teaches the hybrid propulsion system of claim 6 as discussed above. ROBERGE further teaches the gas generator system is contained within a housing 52. ROBERGE in view of MACKIN fails to teach the housing is operable to be evacuated during the quiet mode.
PROCIW teaches a housing containing a gas generator system operable to be evacuated when the gas generator system is inactive (consonant with the quiet mode of ROBERGE in view of MACKIN). PROCIW ¶¶0005-0006, 0016-0018. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the housing of ROBERGE in view of MACKIN such that it is operable to be evacuated during the quiet mode, in order to reduce thermal stresses while the gas generator system is inactived (PROCIW ¶¶0002-0004). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ROBERGE in view of MACKIN as applied above, further in view of NOLCHEFF. 
Re Claim 10, ROBERGE in view of MACKIN teaches the hybrid propulsion system of
Claim 1 as discussed above. As to the limitation “the power shaft is from the power turbine directly to the motor generator at the rear of the power turbine”, ROBERGE further teaches the power shaft is from the power turbine directly to the motor generator at the rear of the power turbine (Fig.1, ¶0043). The above feature is additionally taught by NOLCHEFF, wherein power shaft 138 is from power turbine 134-2 directly to motor generator 104 at the rear of the power turbine and wherein the power turbine is directly connected to the generator via the power shaft (Fig. 1, ¶¶0016, 0018-0021). Consonant with ROBERGE, NOLCHEFF also teaches the power turbine may be operable to drive only propulsor and the generator via the power shaft, as low pressure compressor 128-1 and gearbox 142 are optional (see ¶¶0015, 0019). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of ROBERGE in view of MACKIN such that the power shaft is from the power turbine directly to the motor generator at the rear of the power turbine, in order to facilitate control of the mechanical power generated by the power turbine and/or high efficiency power generation (NOLCHEFF ¶¶0020, 0022).






Response to Arguments
Applicant's arguments filed July 04, 2021 have been fully considered but they are not persuasive. The amended claim features are obvious in view of ROBERGE and MACKIN as set forth above. The rejects do not rely upon substituting the gas generator system of ROBERGE for the gas generator system of MACKIN, nor the adding of turbine 30 of ROBERGE to MACKON. As set forth above, there does not appear to be adequate support in the disclosure as filed that the that control and electronics system comprises all on-board electronics of the aircraft or that the control and electronics system is powered entirely by energy obtained from the motor/generator. Moreover, ROBERGE teaches an “all-electric” aircraft. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
July 15, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741